DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/22/2022 and 4/12/2021were considered by the examiner.
Response to Arguments
The drawings were objected to.  Given Applicant’s clarification the objection is withdrawn.
Claims were objected to and rejected.  Applicant’s arguments and amendments, see Remarks filed 7/13/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krienke US 3907456. 
Claim Objections
Claim 17 is newly objected to because of the following informalities. Appropriate correction is required.
Claim 17 recites “the gap having gap opening”.  This resulted in “having” being repeated twice.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 10-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Addie US 20040136825 in view of Krienke US 3907456.
Regarding claim 1, Addie discloses a pump side part (4, Fig. 6) for use with a centrifugal slurry pump for pumping a fluid mixture containing particulate matter (intended use), the pump side part comprising: 
a main body (main body of 4) having a main axis (Y-Y), the main body including a side wall section (4) which extends laterally with respect to the main axis and has opposite facing first and second sides (Fig. 6), 
an outer peripheral side wall or rim  extending between the first and second sides (Fig. 6), 

    PNG
    media_image1.png
    585
    562
    media_image1.png
    Greyscale
the second side having an outer edge adjacent the peripheral side wall or rim and an inner edge (Fig. 6), 
a plurality of formations (recess between 5, 7, 9; note that “the number of protrusions 5,7,9 is more than one” [0026]; so while 9 is not shown in Fig. 6 its presence can be implied even though only two formations are shown) on a surface of the second side including an inner formation (recess inward of 5 in Fig. 6) and an outer formation (recess outward of 7 in Fig. 6) in spaced relation to the inner formation, the formations being circular or ring like ([0030]) in configuration when viewed in the direction of the main axis (Y-Y) and arranged concentrically with the main axis (Y-Y) (Fig. 6), 
the formations being configured so that in use the formations generate a flow of the fluid mixture across the surface which detaches from the surface the particulate matter adjacent thereto ([0032]), wherein the formations are in the form of channels or recesses ([0030] “may be most any shape”) in the surface of the second side, and the channels are continuous and arcuate in cross-sectional profile (Fig. 6).  
Krienke teaches various formation shapes (Figs. 1 and 3-7) comprising concentric ridges and grooves (14 and 15) in a side wall facing an impeller (Fig. 4) in order to increase the frictional shear of the fluid and improve the suction ability of the pump (col. 1 ln. 61-col. 2 ln. 2).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the formations’ shape as taught by Addie by utilizing a known shape as taught by Krienke in order to yield the predictable results of improving the suction ability of the pump.
Regarding claim 4, Krienke further teaches that the inner formation (radially inward recesses) is adjacent to the inner edge and the outer formation (radially outward recesses) is adjacent to the outer edge.  
Regarding claim 5, Krienke further teaches including one or more intermediate formations (Figs. 1 and 3-7) the intermediate formations being circular ring like in configuration (col. 3 ln. 23-29) and arranged concentrically with the main axis (Y-Y) and in spaced relation to one another and the inner and outer formations (Figs. 1 and 3-7).  
Regarding claim 8, Krienke further teaches that the surface of the second side is wave like in cross-sectional profile (Fig. 4).
Regarding claim 10, Krienke further teaches that the formation have smooth sides and include a smooth transition between formations along the surface of the second side (Fig. 4).
Regarding claim 11, Krienke further teaches that the formations include formation curves (Fig. 4) that are inclined from a plane in line with the general direction of the surface (of the second side) at less than 45° (Fig. 4, inasmuch as this limitation is met by the vertical nature of the formations, so too does Krienke’s vertical formations so teach this limitation).
Regarding claim 12, Krienke further teaches that the second side includes a section which is at right angles to the main axis Y-Y (Fig. 4).  
Regarding claim 13, Addie further discloses that the main body (4) further includes an inlet section (radially inner most section of 4) which extends from the first side in the direction of the main axis and co-axial therewith (Fig. 6).  
Regarding claim 14, Addie further discloses that the second side includes a section (radially inner section) which is inclined towards the inlet section (Fig. 6).  
Regarding claim 15, Addie further discloses that the pump side part (4) is a back side part (See Fig. 7 where 4 is embodied as a back side part).  
Regarding claim 16, Addie further discloses that the pump side part is a front side part (Fig. 6).  
Regarding claim 17, Addie further discloses a slurry pump side part according to claim 1 (see claim 1 above) and a slurry pump impeller (Fig. 6); the impeller comprising:
one or more shrouds (10) and a plurality of pumping vanes (8) the or each shroud (10) having an outer face (opposite the 2nd side of 4) and an impeller inlet, the impeller inlet being coaxial with an impeller rotation axis (X-X) (Fig. 6); 
wherein the outer face (opposite the 2nd side of 4) of the impeller shroud (10) and the surface of the second side of the pump side part (4) are arranged in use to be facing one another with a gap (12) therebetween the gap having an outer gap opening and an inner opening (Fig. 6). 
Regarding claim 19, Addie further discloses that the pump side part (4) is a back side liner (Fig. 6) and the inner formation is adjacent to the inner edge of the back side liner (Fig. 6) and the outer formation is adjacent to the outer edge fo the back side liner (Fig. 6).
Regarding claim 20, Krienke further teaches one or more intermediate formations (Figs. 1 and 3-7), the intermediate formations being circular ring like in configurations (col. 3 ln. 23-29) and arranged concentrically with the main axis (Y-Y) and in spaced relation to one another and the inner formation and outer formation (Figs. 1 and 3-7).
Regarding claim 21, see claim 8 above.
Regarding claim 22, see claim 10 above.
Regarding claim 23, see claim 11 above.
Regarding claim 24, Addie discloses a pump side part (4, Fig. 6) for use with a centrifugal slurry pump for pumping a fluid mixture containing particulate matter (intended use), the pump side part comprising: 
a main body (main body of 4) having a main axis (Y-Y), the main body including a side wall section (4) which extends laterally with respect to the main axis and has opposite facing first and second sides (Fig. 6), 
an outer peripheral side wall or rim  extending between the first and second sides (Fig. 6), 

    PNG
    media_image1.png
    585
    562
    media_image1.png
    Greyscale
the second side having an outer edge adjacent the peripheral side wall or rim and an inner edge (Fig. 6), 
a plurality of formations (recess between 5, 7, 9; note that “the number of protrusions 5,7,9 is more than one” [0026]; so while 9 is not shown in Fig. 6 its presence can be implied even though only two formations are shown) on a surface of the second side including an inner formation (recess inward of 5 in Fig. 6) and an outer formation (recess outward of 7 in Fig. 6) in spaced relation to the inner formation, the formations being circular or ring like ([0030]) in configuration when viewed in the direction of the main axis (Y-Y) and arranged concentrically with the main axis (Y-Y) (Fig. 6) 
the formations being configured so that in use the formations generate a flow of the fluid mixture across the surface which detaches from the surface the particulate matter adjacent thereto ([0032]), wherein the formations are in the form of channels or recesses ([0030] “may be most any shape”) in the surface of the second side, and the channels are continuous and arcuate in cross-sectional profile (Fig. 6).  
However it does not teach that a surface of the second side is wave-like in cross-sectional profile, and wherein adjacent formations are spaced apart by a distance approximately the width of the channel or recess.
Krienke teaches various formation shapes (Figs. 1 and 3-7) comprising concentric wave-like ridges and grooves (14 and 15) in a side wall facing an impeller (Fig. 4), wherein the adjacent formations are spaced apart by a distance approximately the width of the channel or recess (15, Fig. 1) in order to increase the frictional shear of the fluid and improve the suction ability of the pump (col. 1 ln. 61-col. 2 ln. 2).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the formations’ shape and spacing as taught by Addie by utilizing a known shape and spacing as taught by Krienke in order to yield the predictable results of improving the suction ability of the pump.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, Addie further discloses that 
the outer face (1st side of 4) of the one or more shrouds (10) of the impeller includes an outer region (radially outer region, adjacent the outlet), an inner region (radially inner region, adjacent the inlet) and an intermediate region therebetween (Fig. 6), the intermediate region being in a plane at right angles to the impeller rotation axis (X-X) (Fig. 6) and the inner region being inclined towards the pumping vanes (Fig. 6); and 
wherein the surface of the second side of the pump side part (4) includes 
an outer region (outer peripheral side wall or rim), an inner region (radially inner region, adjacent the inlet) and an intermediate region (Fig. 6) between the outer region of the second side and inner region of the second side, the intermediate region of the second side being inclined from the said plane (of the intermediate region) in a direction towards the inlet section (Fig. 6), 
the inner region (radially inward, adjacent the inlet) extending 
in a direction away from the intermediate region (Fig. 6) and 
in a direction away from the first side of the side wall section of the pump side part (4, Fig. 6) and 
following the inner region of the outer face of the impeller front shroud (18, Fig. 6), and 
wherein the outer face (opposite the 2nd side of 4) of the impeller front shroud (10) and the surface of the second side (impeller side) of the pump side part (4) are arranged in use to be facing one another with a gap (12) therebetween, the gap having an outer gap opening and an inner gap opening (Fig. 6), and 
the inner region (of the gap) terminating at the inner opening (at the inner edge). 
However, it does not teach that the surface of the second side (impeller side) of the side wall section (4) of the pump side part being configured so that the cross-sectional dimension of the gap increases in a direction toward the impeller rotation axis (X-X) in the intermediate region (wherein the gap opposite the 2nd side of 4 is narrowed by 7 but then increases again radially inward of 7).  The term “increases” in the plural form conveys the idea of a continual gradual change.  This continual and gradual gap increase is the allowable feature.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/22/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745